DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 objected to because of the following informalities:  

Claim 1 recites “...which light indication elements...” on pg. 1 ln 30 ; however, it should recite “...which the set of light indication elements...” Appropriate correction is required.
Claim 2 recites “...the light indication elements...” on pg. 2 lines 5 and 7; however, they should recite “...the set of light indication elements...” Appropriate correction is required.
Claim 4 recites “...the light indication elements...” on pg. 2 line 16; however, it should recite “...the set of light indication elements...” Appropriate correction is required.
Claim 4 recites "...the sensor..." on pg. 2 line 15; however, it should recite “...the emergency collision/rollover/fall sensor...”.  Appropriate correction is required.
Claim 6 recites “the control units” on pg. 2 line 35; however, it should recite “the control unit”.  Appropriate correction is required. 
Claim 6 recites “...the light indication elements...” on pg. 3 line 9; however, it should recite “...the set of light indication elements...” Appropriate correction is required.
Claim 7 recites the limitation "...the sensor..." on pg. 3 line 15; however, it should recite “...the emergency collision/rollover/fall sensor...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "...the control to synchronously..." on pg. 1 lines 30-31.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5 are rejected the same because the depend upon claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes (US 20030213045 A1 – cited in IDS) in view of Kaindl (US 20180005503 A1), Wansor (US 20140254143 A1 – cited in IDS), Rofougaran et al. (US 20140057580 A1), and Logan et al. (US 4466208 A).

Regarding claim 1, Fuentes discloses an adjustable assembly for road transport signalling system (FIG. 1) comprising: 
a transmitter unit ([0037] Hardware 40a and 40b could be a transmitter or receiver, preferably with wireless transmission means 50a and 50b, respectively. Either 40a or 40b could be interpreted as the transmitter unit), an alternative transmitter unit ([0037] Hardware 40a and 40b could be a transmitter or receiver, preferably with wireless transmission means 50a and 50b, respectively. Either 40a or 40b could be interpreted as the alternative transmitter unit), a control unit (fig. 1 a driving and power circuitry or hardware 30 and an on-board module, such as, hardware or module, 60a and/or 60b and/or 60c), a display unit (fig.1 a flexible illuminated display pad 23) and a set of light indication elements (fig. 1 indicators 20a, 20b, 20c, etc); wherein 
the transmitter unit comprises a transmitter for short-range data transmission, an individual code hardware-written in a device circuit, and an electrical surge and interference protection system, and the transmitter unit is configured to be connectable with the control unit and operable at same radio frequency as the control unit; and the transmitter unit is configured to be installed in an electrical light signalling system of a bodyless vehicle (fig. 1 Hardware 40a/40b connectable with the control unit and operable at same radio frequency as the control unit 30; [0037] Hardware 40a and 40b could be a transmitter or receiver, preferably with wireless transmission means 50a and 50b, respectively. [0042] Another type of a module could be a remote module, such as, hardware or module 40a and 40b. This type of a module preferably interacts with the pad via a wireless, IR, RF, wired, to name a few, or other suitable link, but is not worn by the user. This type of module can be located remotely as appropriate or as is the case of the motorcycle (i.e. “bodyless vehicle”) rider's safety pad on a vehicle and interface with its systems to relay useful signals to the pad and its on-body controller (i.e. “configured to be installed in an electrical light signalling system of a bodyless vehicle”). In this particular embodiment the remote module may contain an RF wireless link, an encoder and appropriate power conditioning (i.e. “electrical surge and interference protection system”), to name a few, and other appropriate ancillary hardware. The remote module preferably has means to signal the on-body module to turn on and off, for example, at an appropriate turn and stop signals. It is obvious that the components in each module can be interchangeably placed in different modules as the application dictates, and thus any and all combinations are contemplated and are also a subject of this invention. [0059] The activation of the patterns or their means of interacting with the surroundings, other devices, or other users or the same, related, similar or compatible devices can be made via a wired or wireless link. In the example when the user is a motorcycle rider, the wireless transmitter can be interfaced to the vehicle's electrical and lights system 40a, or to the signal lights 40b directly, or combinations of these schemes (i.e. “configured to be installed in an electrical light signalling system of a bodyless vehicle”). The transmitter can also be activated and/or powered by the lights themselves. Activation can be either electrically or optically, among other means of activation. In the preferred embodiment, the link is wireless 50a, 50b and activates the appropriate patterns automatically when the appropriate signal or action is activated or received. [0060] Appropriate software is preferably embedded in the driving and/or communicating portions and/or in any other appropriate component of the device or the hardware to facilitate or enable its appropriate operation (i.e. “an individual code hardware-written in a device circuit”). The software can include, but it is not limited to, instructions as to when and how to operate the pattern or patterns, its sequences, if any such apply, when and how to turn the hardware on/off or sequence it, when and how to make the hardware and software interact with the driver or rider, its environment, the vehicle, or any other device, user or compatible apparatus, to name a few.); 
the alternative transmitter unit is a button-, voice- or touch-controlled device comprising a transmitter for short-range data transmission and a device for remote manual control, and the alternative transmitter unit is configured to be connectable with the control unit and operable at same radio frequency as the control unit (fig. 1 illustrates Hardware 40a/40b connectable with the control unit and operable at same radio frequency as the control unit 30; [0037] Hardware 40a and 40b could be a transmitter or receiver, preferably with wireless transmission means 50a and 50b, respectively. Hardware 40b has at least one switch 40c (i.e. “button” and “a device for remote manual control”). Hardware could also have one or more switch (i.e. “button” and “a device for remote manual control”). Switch 40c could perform different functions, such as, for example, off/on, frequency transmission selection, signal transmission, transmission intensity selection, monitoring signal strength, to name a few. [0042] Another type of a module could be a remote module, such as, hardware or module 40a and 40b. This type of a module preferably interacts with the pad via a wireless, IR, RF, wired, to name a few, or other suitable link, but is not worn by the user. This type of module can be located remotely as appropriate or as is the case of the motorcycle rider's safety pad on a vehicle and interface with its systems to relay useful signals to the pad and its on-body controller. [0059] The activation of the patterns or their means of interacting with the surroundings, other devices, or other users or the same, related, similar or compatible devices can be made via a wired or wireless link. In the example when the user is a motorcycle rider, the wireless transmitter can be interfaced to the vehicle's electrical and lights system 40a, or to the signal lights 40b directly, or combinations of these schemes. The transmitter can also be activated and/or powered by the lights themselves. Activation can be either electrically or optically, among other means of activation. Alternatively, a separate switch or set of switches activated by the driver or rider is also contemplated.  In the preferred embodiment, the link is wireless 50a, 50b and activates the appropriate patterns automatically when the appropriate signal or action is activated or received. [0060] Appropriate software is preferably embedded in the driving and/or communicating portions and/or in any other appropriate component of the device or the hardware to facilitate or enable its appropriate operation.); 
the control unit comprises a receiving device for short-range data transmission, an individual code hardware-written in a device circuit, a battery compartment, an electron control device/chip, an electronic device configured for radio signal binding with a unique code outgoing from/belonging to the transmitter unit (fig. 1; [0037] a communication means (e.g. “electronic device”) between a vehicle and the driving circuitry or hardware 40a, 40b, 50a, 50b. Hardware 30 can be transmitter and/or receiver (i.e. “receiving device”) with preferably a wireless means 32 (e.g. “electronic device”). Hardware 30 is electrically connected to the indicators 20a and/or and/or 20c by means of at least one electrical connection 34. [0041] Another example of a module could be an on-body module, such as, for example, hardware or module 30. This on-body module 30, could be separate from the pad, but attached to it via at least one wire harness or in some other suitable form, and worn by the user of the pad. It may contain a variety of electronic and communication devices (e.g. “electronic device”), such as, but not limited to, GPS receiver, RF transceiver, RF wireless link, wireless networking hardware, power supply, batteries (therefore, it is inherent that the control unit includes a battery compartment in order to hold the batteries), to name a few devices and features. It may also have the capability to interface with the vehicle, when appropriate, for power and signaling requirements, among other reasons. In the example of an embodiment of the motorcycle rider's safety pad, the on-body module may contain an RF link, a decoder, power supply (i.e. batteries), driving electronics for the pad's light emitting devices (i.e. “an electron control device/chip”), to name a few, as well as related ancillary hardware. [0042] It is obvious that the components in each module can be interchangeably placed in different modules as the application dictates, and thus any and all combinations are contemplated and are also a subject of this invention. [0060] Appropriate software is preferably embedded in the driving and/or communicating portions and/or in any other appropriate component of the device or the hardware to facilitate or enable its appropriate operation (i.e. “an electron control device/chip”). The software can include, but it is not limited to, instructions as to when and how to operate the pattern or patterns, its sequences, if any such apply, when and how to turn the hardware on/off or sequence it, when and how to make the hardware and software interact with the driver or rider, its environment, the vehicle, or any other device, user or compatible apparatus, to name a few. Therefore, based on the above citations, it implicitly discloses an individual code hardware-written in a device circuit, a battery compartment, an electron control device/chip, a corrector for current control, an electronic device because these elements are interpreted as ancillary hardware and appropriate software. Furthermore, these elements are well known to a person of ordinary skill in the art at the time of filing of the claimed invention.); 
the display unit comprises a GPS tag ([0039] The flexible illuminated display pad 23, of this invention can have a variety of purposes and functions. Among others, it can display an illuminated (visible or IR) pattern on a single or multiple locations on the wearer's body, it can interface with internal conductive patches in contact with the wearer's skin to monitor biological signals, it can receive positioning signals (i.e. “GPS tag”). [0041] and [0055] Another example of a module could be an on-body module, such as, for example, hardware or module 30. This on-body module 30 attached to the pad 23 via at least one wire harness or in some other suitable form. It may contain a variety of electronic and communication devices, such as, but not limited to, GPS receiver (i.e. “GPS tag”)) and the display unit is configured to be connectable with the control unit (fig. 1 connection 34; Hardware 30 is electrically connected to the indicators 20a and/or and/or 20c by means of at least one electrical connection 34.); and 
the set of light indication elements is connected to the control unit and attachable to a bodyless vehicle elements, to equipment or clothing of a user of the bodyless vehicle, or to clothing of a person, and which light indication elements are controlled by the control to synchronously repeat light signals of the bodyless vehicles ([0037] FIG. 1 illustrates a first embodiment of the present invention. The first embodiment comprises, a garment 10, for example, a jacket or vest or a stand alone device worn by or on a motorcycle or vehicle rider with at least one indicator or feature 20a, 20b, 20c, etc. The indicators or features 20a, 20b, 20c, could be weaved into the garment 10, or they could be secured to a pad 23, such as, a flexible illuminated display pad 23. Hardware 30 is electrically connected to the indicators 20a and/or and/or 20c  [0040] One type of an on-board module, such as, hardware or module, 60a and/or 60b and/or 60c, could comprise elements and devices that are integrated onto the flexible circuit substrate, such as, for example, LEDs, electronic driving components, batteries, power conditioning, antennae, to name a few possible devices and features. [0058] A simple circuit and power source 30 can power and sequence the LEDs or other switchable visible elements to light up or activate when appropriate and in a sequence if so is desired, such as to create a "moving image." In a preferred embodiment, a single or multiplicity of arrows can light up in sequence when the corresponding turn signal is activated. A similar arrangement is contemplated for the other arrow and stop pattern, or any other appropriate patterns. The circuit can provide power and sequencing logic, including, but not limited to, on/off times, on/off sequences, visual effects, delays, and other appropriate effects. [0059] The activation of the patterns or their means of interacting with the surroundings, other devices, or other users or the same, related, similar or compatible devices can be made via a wired or wireless link. In the example when the user is a motorcycle rider, the wireless transmitter can be interfaced to the vehicle's electrical and lights system 40a, or to the signal lights 40b directly, or combinations of these schemes. The transmitter can also be activated and/or powered by the lights themselves. Activation can be either electrically or optically, among other means of activation. In the preferred embodiment, the link is wireless 50a, 50b and activates the appropriate patterns automatically when the appropriate signal or action is activated or received.); 
wherein the units of the adjustable assembly are selectable based on the desired use, such that control unit, transmitter unit and display unit are required when the assembly is adjusted for use with bodyless vehicles that have their own electronic signalling system, control unit and alternative transmitter unit is required when the assembly is adjusted for use with bodyless vehicles that do not have their own electronic signalling system, and only control unit is required when the assembly is adjusted for children clothing or devices used by children (Fig. 1 illustrates a transmitter unit 40a/40b, an alternative transmitter unit 40a/40b, a control unit 30 (and/or 60a, 60b, and/or 60c), a display unit 23. [0037] FIG. 1 illustrates a first embodiment of the present invention. The first embodiment comprises, a garment 10, for example, a jacket or vest or a stand alone device worn by or on a motorcycle or vehicle rider with at least one indicator or feature 20a, 20b, 20c, etc. The indicators or features 20a, 20b, 20c, could be weaved into the garment 10, or they could be secured to a pad 23, such as, a flexible illuminated display pad 23. [0056] The pattern would also be selectively visible. [0058] A simple circuit and power source 30 can power and sequence the LEDs or other switchable visible elements to light up or activate when appropriate and in a sequence if so is desired, such as to create a "moving image." In a preferred embodiment, a single or multiplicity of arrows can light up in sequence when the corresponding turn signal is activated. A similar arrangement is contemplated for the other arrow and stop pattern, or any other appropriate patterns. [0059] The activation of the patterns or their means of interacting with the surroundings, other devices, or other users or the same, related, similar or compatible devices can be made via a wired or wireless link. In the example when the user is a motorcycle rider, the wireless transmitter can be interfaced to the vehicle's electrical and lights system 40a, or to the signal lights 40b directly, or combinations of these schemes. The transmitter can also be activated and/or powered by the lights themselves. Activation can be either electrically or optically, among other means of activation. Alternatively, a separate switch or set of switches activated by the driver or rider is also contemplated. In the preferred embodiment, the link is wireless 50a, 50b and activates the appropriate patterns automatically when the appropriate signal or action is activated or received. The link can be contained in the same enclosure or circuit as the pattern driving hardware 30. Alternatively, it can also be external to it and attached to the garment and other hardware by a variety of possible means, including, but not limited to, a wire harness, a combination or wired and wireless links, among others. The transmitting end of the activation circuit is directly wired into the motorcycle's electrical system 40a. Alternatively, separate transmitters can be installed in each of the vehicle's signal lights, left turn, right turn, and breaks 40b, and made such as to issue a signal to the receiver in the garment to activate the appropriate pattern. In a preferred embodiment the signals are of radio frequency, but infrared, other electromagnetic types, or any other type is also contemplated. In other contemplated applications, the wireless link 40a, can be interfaced to a variety of other devices, sensors, vehicles, individuals, or other appropriate sources of activation input. Furthermore, according to MPEP 2114, an "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.).
	However, Fuentes does not expressly disclose the transmitter unit comprises electronic or analog filters; the control unit comprises a battery charging system and a corrector for current control; and the display unit comprises a collision sensor and a display for indicating power level of control unit. Although, [0025] teaches this invention relates to device to indicate or broadcast the wearer's intentions and/or increase his/her visibility, and/or provide information to him/her about his/her surroundings by signaling by turning on a pattern or patterns of light or other visible or non-visible form of energy, such as, for example, Infrared (IR), with or without concurrent sound or other audible, mechanical or other sensory signals, the lights, pattern or signaling hardware imbedded, attached, or applied onto the garment, or as a stand alone device. [0029] The features of this invention are also contemplated to be useful, for example, in an industrial or construction site, where moving objects and vehicles can endanger an individual who fails to react to impending risks. [0039], [0062] and [0074] It can also contain a variety of sensors and devices, such as magnetic, RF, optical, thermal, laser radiation, EMF, sound, ultrasonic ranging, inertial, among others, with the purpose of enhancing the wearer's safety, visibility, survivability, communication abilities, interfacing, command and control functions, to name a few.
Kaindl, from a similar field of endeavor, teaches a battery charging system ([0071] A receiver may be located within the protective clothing system. A hardwired shielded magnetic quick-disconnect connecter may allow a continual positive trickle charge from the main power supply source to power charge a battery pack of the system while also being used.) and a collision sensor (figs. 1-3; [0086]-[0087] In an embodiment, an emergency platform may automatically be initiated by the personal impact sensors being deployed and would an automatic response. For example, tracking may be disabled, and then activated in response to an indication that the user has been in an accident, such as a signal from an impact sensor, a body-tip sensor, etc.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the control unit with a battery charging system and the display unit with a collision sensor as suggested by Kaindl in the system taught by Fuentes in order to power/charge the system and contact/notify a party when an collision/accident is detected (as suggested in [0002], [0071], and [0087] of Kaindl).
However, Fuentes in view of Kaindl, does not expressly disclose a display for indicating power level of control unit; the transmitter unit comprises electronic or analog filters; and the control unit comprises a corrector for current control.
Wansor, from a similar field of endeavor, teaches a display for indicating a power level (figs. 1-2; [0037] In this example, the module 30 operates on three AA batteries (e.g., NiCad, NiMH, or alkaline). It has three LED indicators beside the push buttons to indicate what mode it is in, and the battery level.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a display for indicating a power level as taught by Wansor in the system taught by the Fuentes in view of Kaindl in order to provide a battery level to a user (as suggested in [0037] of Wansor).
However, Fuentes in view of Kaindl and Wansor does not expressly disclose the transmitter unit comprises electronic or analog filters; and the control unit comprises a corrector for current control.
Rofougaran, from a field of wireless communication device, teaches transmitter unit comprises electronic or analog filters ([0074] The transmitter section 68 includes an analog filter module 150 and an RF filtering module 156. [0081] Within the transmitter section 68, the analog baseband or near baseband filter module 150 is coupled to filter the outbound symbol stream 76 and/or 106 in accordance with an analog filter control signal of the RF transmitter calibration information 90 and/or 114 to produce an analog representation of the outbound symbol stream.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the transmitter unit with an analog filter as suggested by Rofougaran in the system taught by Fuentes in view of Kaindl and Wansor in order to produce an analog representation of the outbound signal (as suggested in [0081] of Rofougaran).
 However, Fuentes in view of Kaindl, Wansor, and Rofougaran does not expressly disclose the control unit comprises a corrector for current control.
Logan, from the field of current control, teaches a corrector for current control (col 4 ln 18-20, Resistors R1 and R2 (i.e. “corrector”) control the amount of current flowing to the light 22).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the control unit with a corrector as suggested by Logan in the system taught by Fuentes in view of Kaindl, Wansor, and Rofougaran in order to control the current (as suggested in col 4 ln 18-20 of Logan).

Regarding claim 2,  Fuentes in view of Kaindl, Wansor, Rofougaran, and Logan discloses the system of claim 1, wherein the light indication elements are selected from right turn signals, stop signal, parking lights and running lights, flexible neon light, and wherein the light indication elements are equipped with fasteners for mounting/fastening and dismounting (Fuentes fig. 1; [0032] One application of this invention is a garment that lights up when a wearer makes a specific move, for example, a left or right arrow type indicator lights up when the wearer who is riding a motorcycle, intends to make the corresponding turn, as well as lighting up a stop signal or sign when the wearer presses the motorcycle's brakes. The indicators or features 20a, 20b, 20c, could be weaved into the garment 10, or they could be secured to a pad 23, such as, a flexible illuminated display pad 23. The pad 23 could have at least one means for securing the pad 23 to the garment 10. The securing means, not shown, could consist of self-adhesive glue, glue, stitching means, buttons, peelable material, bonding material, epoxy-type material, magnet or magnet-type material, hook and loop, for example, Velcro, to name a few. [0038] In one embodiment the pattern may consist of a plurality of indicators 20a, 20, 20c, to name a few. For example, indicator 20a, could be one or more left-turn indicator 20a, for example, one or more left arrow, among many single or multiple patterns or combinations or sequences of patterns possible; the pattern, patterns, or sequences of patterns, from now on, referred to only as "pattern" or "patterns." Indicator 20b, for example could be one or more right-turn indicator 20b, for example, one or more right arrow. Indicator 20c, message sign, such as a stop indicator 20c, for example, a stop sign, among many single or multiple patterns contemplated and from now on referred to as "stop pattern". [0043] FIG. 2A illustrates another embodiment of the present invention, where a flexible substrate 110, has a plurality of indicators 100. The indicators 100 could form a random or a recognizable pattern. The substrate 110 could be a standalone substrate, an adhesive substrate, a substrate that is integrate able with a garment or a wearable item, a substrate that is part of a garment or a wearable item, to name a few.).

Regarding claim 3,  Fuentes in view of Kaindl, Wansor, Rofougaran, and Logan discloses the system of claim 1, wherein the GPS tag is configured to transmit an SOS signal to phone number predetermined by the user (Kaindl figs. 1-3; [0086]-[0087] In an embodiment, an emergency platform may automatically be initiated by the personal impact sensors being deployed and would an automatic response, such as the Emergency 911 contacting capabilities discussed above (e.g., by utilizing an existing cellular phone system via Bluetooth.TM. or pre-set-up emergency service for either announcing a multi-vehicle or single vehicle accident if riding a bicycle, motorcycle or incident if a pedestrian is involved with an occurrence with a vehicle, serious fall or another incidence). For example, if connected to an existing user's cell phone or using an embedded communication system, and embodiment may direct or guide emergency personnel to the injured user through a third party GPS cross-triangulation provider such as Google Maps.TM., AT&T.TM., etc. The system may utilize an emergency personal impact sensor system integrated into the system or through other devices coupled to the system, such as cell phones, Bluetooth devices. GPS trackers or tracking may be employed in some embodiments to provide location information. In an embodiment, emergency system tracking may be inoperative until an emergency criteria is satisfied. For example, tracking may be disabled, and then activated in response to an indication that the user has been in an accident, such as a signal from an impact sensor, a body-tip sensor, etc. [0088] In connection with an emergency and/or a distress platform, a vertical laser may be mounted behind one or both of the shoulders pointing nearly vertically into the sky in an embodiment. In an embodiment, a laser lighting system may be provided, for example, in green laser international rescue colors and once automatically activated may provide an incremental pulse of movements with a digital fan effect into the sky from the laser manager. Such an embodiment may grab attention while allowing the rescuer or police to find and assist the distressed or injured user faster than using audio prompts without visual guidance or command assistance. In an embodiment, an all off button may allow a user or rescuer to turn off an emergency system once the user is located, for example, to avoid a distraction while providing aid to the user. [0089] In an embodiment, a mayday signal may be transmitted in an emergency signal channel (e.g., 121.5 MHz, 243.0 MHz, etc.) . [0030] Such networking environments are well known and may include, for example, any type of telecommunications network or other network, such as CDMA, OFDMA, GSM, LTE, LTE-A, WiMAX, VoIP, WiFi, Internet Protocol, Bluetooth.TM., various IEEE standard protocols, etc. Also Fig. 1 illustrates the system mounted in a vehicle. [0042] Embodiments of a system of providing protective devices, such as the embodiments of FIGS. 1 and 3, may utilize most/some national symbols and/or international symbols, designs, images for personal safety or to inform others with various programmable static or moving motion illuminated information. The intent is to inform, announce, display, project, signal critical information, desired information and/or traffic symbols including position lighting (brake lights, turn indicators/blinkers, position lights, warning lights) from the user's back and/or front chest surfaces and/or any other personal body part surfaces of users in order to protect the user and/or inform the user or others with information relating to actions or potential actions of the user or others. In some embodiments, the system may display, broadcast, advertise, convey information, light, etc. The information may take the form, for example, of warning messages, cheerful messages, etc. Broadcasting by an article of clothing may include audio, physical and visible light broadcasting using broadcasting devices embedded in the article of clothing.).

Regarding claim 4,  Fuentes in view of Kaindl, Wansor, Rofougaran, and Logan discloses the system of claim 1, wherein the display unit comprises an emergency collision/rollover/fall sensor, which is configured to be triggered by a force or impact and/or by removal of a safety pin attached to a steering wheel of the bodyless vehicle and on wrist of the user; wherein triggering of the sensor causes the control unit to turn on the light indication elements to a bright SOS emergency stop signal (Kaindl figs. 1-3; [0086]-[0087] In an embodiment, an emergency platform may automatically be initiated by the personal impact sensors being deployed and would an automatic response, such as the Emergency 911 contacting capabilities discussed above (e.g., by utilizing an existing cellular phone system via Bluetooth.TM. or pre-set-up emergency service for either announcing a multi-vehicle or single vehicle accident if riding a bicycle, motorcycle or incident if a pedestrian is involved with an occurrence with a vehicle, serious fall or another incidence). For example, if connected to an existing user's cell phone or using an embedded communication system, and embodiment may direct or guide emergency personnel to the injured user through a third party GPS cross-triangulation provider such as Google Maps.TM., AT&T.TM., etc. The system may utilize an emergency personal impact sensor system integrated into the system or through other devices coupled to the system, such as cell phones, Bluetooth devices. GPS trackers or tracking may be employed in some embodiments to provide location information. In an embodiment, emergency system tracking may be inoperative until an emergency criteria is satisfied. For example, tracking may be disabled, and then activated in response to an indication that the user has been in an accident, such as a signal from an impact sensor, a body-tip sensor, etc. [0088] In connection with an emergency and/or a distress platform, a vertical laser may be mounted behind one or both of the shoulders pointing nearly vertically into the sky in an embodiment. In an embodiment, a laser lighting system may be provided, for example, in green laser international rescue colors and once automatically activated may provide an incremental pulse of movements with a digital fan effect into the sky from the laser manager. Such an embodiment may grab attention while allowing the rescuer or police to find and assist the distressed or injured user faster than using audio prompts without visual guidance or command assistance. In an embodiment, an all off button may allow a user or rescuer to turn off an emergency system once the user is located, for example, to avoid a distraction while providing aid to the user. [0089] In an embodiment, a mayday signal may be transmitted in an emergency signal channel (e.g., 121.5 MHz, 243.0 MHz, etc.) . [0030] Such networking environments are well known and may include, for example, any type of telecommunications network or other network, such as CDMA, OFDMA, GSM, LTE, LTE-A, WiMAX, VoIP, WiFi, Internet Protocol, Bluetooth.TM., various IEEE standard protocols, etc. Also Fig. 1 illustrates the system mounted in a vehicle. [0042] Embodiments of a system of providing protective devices, such as the embodiments of FIGS. 1 and 3, may utilize most/some national symbols and/or international symbols, designs, images for personal safety or to inform others with various programmable static or moving motion illuminated information. The intent is to inform, announce, display, project, signal critical information, desired information and/or traffic symbols including position lighting (brake lights, turn indicators/blinkers, position lights, warning lights) from the user's back and/or front chest surfaces and/or any other personal body part surfaces of users in order to protect the user and/or inform the user or others with information relating to actions or potential actions of the user or others. In some embodiments, the system may display, broadcast, advertise, convey information, light, etc. The information may take the form, for example, of warning messages, cheerful messages, etc. Broadcasting by an article of clothing may include audio, physical and visible light broadcasting using broadcasting devices embedded in the article of clothing.).

Claims 6 and 7 are being rejected similarly to the rejection of claims 1 and 4 above for being directed to a method having steps corresponding to the operations/functions of claims 1 and 4 above whereby the scope and contents of the recited limitations are substantially the same.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fuentes (US 20030213045 A1) in view of Kaindl (US 20180005503 A1), Wansor (US 20140254143 A1), Rofougaran et al. (US 20140057580 A1), and Logan et al. (US 4466208 A) as applied to claim 4 above, further in view of Suzuki (US 20130304289 A1).

Regarding claim 5,  Fuentes in view of Kaindl, Wansor, Rofougaran, and Logan discloses the system of claim 4, but does not expressly disclose wherein the control unit is configured to turn off power in engine of the vehicle when the emergency sensor is triggered.
Suzuki, from a similar field of endeavor, teaches a control unit configured to turn off power in engine of the vehicle when the emergency sensor is triggered ([0004] Conventionally, in order to prevent from electric shock or fire caused by the leakage of the electric power or the fuel leakage, the electric power source for the driving power source turns off, or fuel supply to the engine is cut off according to a collision detection signal, which is output from a collision detection sensor, or according to a collision detection signal from an electronic control unit .).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to configure the control unit to turn off power in engine of the vehicle when the emergency sensor is triggered as taught by Suzuki in the system taught by Fuentes in view of Kaindl, Wansor, Rofougaran, and Logan in order to prevent from electric shock or fire caused by the leakage of the electric power or the fuel leakage (as suggested in [0004] of Suzuki).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684